               Case 1:19-cv-04044-LMM Document 18 Filed 08/03/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


    ANTONIO RISCO,                              :
                                                :
              Plaintiff,                        :
                                                :        CIVIL ACTION NO.
                                                :        1:19-CV-4044-LMM
    v.                                          :
                                                :
                                                :
    MU MU INC. d/b/a TOKYO BAY                  :
    BUFFET and JUREN LIN,                       :
                                                :
              Defendants.                       :

                               ORDER AND FINAL JUDGMENT

              This case comes before the Court on Plaintiff’s Motion for Default

Judgment [7]. The Court held a damages hearing on this Motion on August 3,

2020. Defendant Juren Lin personally appeared at the hearing, but Defendant

Mu Mu, Inc. was not represented by counsel.1 After due consideration, and with

the benefit of a hearing, the Court enters the following Order:

         I.      BACKGROUND

              Plaintiff Antonio Risco brought this Fair Labor Standards Act (“FLSA”)

case against Defendants on September 9, 2019. Dkt. No. [1]. His Complaint

alleges two counts: (1) that Defendants violated the tip-pooling and minimum-


1Defendant Lin attempted to argue and present testimony as to his liability for
damages. As the Court explained, liability had already been established in an
earlier order, and the hearing was called only for the purposes of establishing
certain categories of damages.
          Case 1:19-cv-04044-LMM Document 18 Filed 08/03/20 Page 2 of 4




wage protections in § 3 and § 6 of the FLSA, 29 U.S.C. §§ 203(m), 206(a); and (2)

that Defendants violated the FLSA’s retaliation provisions, 29 U.S.C. § 215(a)(3),

when they fired Plaintiff for complaining about their unlawful wage practices.

Dkt. No. [1] ¶¶ 38–47. Plaintiff also requests attorney’s fees. Id. ¶ 47.

         Defendants failed to answer Plaintiff’s Complaint, and the Clerk entered

default as to each Defendant. Dkt. No. [6]. Plaintiff moved for default judgment,

and the Court granted that motion in part on May 26, 2020. Dkt. No. [11]. The

Court held that Plaintiff had adequately pled liability on his claims but needed to

produce more detail regarding FLSA retaliation damages and attorney’s fees. Id.

The Court ordered the parties to attend a hearing on the issue of retaliation

damages and attorney’s fees. Id. The parties attended a damages hearing on

August 3, 2020. Dkt. No. [16]. This hearing had been previously scheduled but

had been rescheduled at Defendant Lin’s request to provide him an opportunity

to obtain counsel.

   II.      DISCUSSION

         At the damages hearing, the Court heard testimony from Plaintiff

regarding his retaliation claim. Plaintiff’s counsel also responded to the Court’s

questions regarding attorney’s fees. Plaintiff testified that, after he was fired by

Defendants, he worked as a server at another restaurant where he made $400 per

week less than he made while working at Defendants’ restaurant, Tokyo Bay

Buffet. He worked at the new restaurant for 24 weeks before he found

employment that paid him an income comparable to what he earned at Tokyo


                                          2
            Case 1:19-cv-04044-LMM Document 18 Filed 08/03/20 Page 3 of 4




Bay Buffet. Based on this testimony, the Court finds that $9,600 appropriately

measures the damages flowing from the retaliatory firing.2 See Snapp v.

Unlimited Concepts, Inc., 208 F.3d 928, 934 (11th Cir. 2000) (noting that 29

U.S.C. § 215(a)(3) explicitly empowers courts to award lost wages to remedy a

retaliatory firing). Accordingly, the Court awards Plaintiff $9,600 in retaliation

damages plus an equal amount in liquidated damages. See 29 U.S.C. § 216(b)

(mandating an award of liquidated damages for retaliatory firings in violation of §

215(a)(3)).

        Plaintiff’s counsel responded to the Court’s questions as to his affidavit on

attorney’s fees. The Court requested information about several entries. The Court

was satisfied with counsel’s explanations of each except the entry of June 18,

2019 entitled “Email correspondence with Randall Grayson.” See Dkt. No. [7-4]

at 2. Plaintiff’s counsel could not account for that entry and agreed to strike it

from the request for fees. Accordingly, the Court finds that Plaintiff has shown he

is entitled to $9,625.00 in attorney’s fees and $550.00 in litigation expenses.

     III.    CONCLUSION

        It is hereby ORDERED AND ADJUDGED that Plaintiff Antonio Risco

recovers from Mu Mu Inc. d/b/a Tokyo Bay Buffet and Juren Lin, jointly and

severally, as follows:3



2   $400/week * 24 weeks = $9,600
3The Court found in its previous Order on Plaintiff’s Motion for Default Judgment
that Plaintiff had adequately pled his claim for unpaid minimum wages and

                                           3
       Case 1:19-cv-04044-LMM Document 18 Filed 08/03/20 Page 4 of 4




         1. $6,656.00 in unpaid minimum wage damages; plus

         2. $5,500.00 in withheld tip damages; plus

         3. $9,600.00 in retaliation damages; plus

         4. $10,175.00 in attorney’s fees and expenses; plus

         5. $21,756.00 in liquidated damages.

      The Clerk is DIRECTED to enter judgment in favor of Plaintiff Antonio

Risco against Defendants Mu Mu Inc. d/b/a Tokyo Bay Buffet and Juren Lin,

jointly and severally, in the amount of $53,687.00. The Clerk is further

DIRECTED to CLOSE this case.



      IT IS SO ORDERED this 3rd day of August, 2020.


                                     _____________________________
                                     Leigh Martin May
                                     United States District Judge




withheld tips. Dkt. No. [11]. The Court also awarded Plaintiff liquidated damages
on each of those claims. Id. These sums are included in this entry of judgment.


                                        4
